      Case 4:21-cv-00579-P Document 64 Filed 08/26/21             Page 1 of 2 PageID 794



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 STATE OF TEXAS,                                 §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §   Civil Action No. 4:21-cv-00579-P
                                                 §
 JOSEPH R. BIDEN, JR., in his                    §
 official capacity as President of the           §
 United States et al.,                           §
                                                 §
      Defendants.                                §

                                               ORDER

         Pursuant to the Joint Report filed by the parties (ECF No. 63), the Court enters the

following briefing schedule:

            • September 7, 2021 – Deadline for Texas to file its Motion for Preliminary

                   Injunction;

            • September 21, 2021 – Deadline for Defendants to file a response to the

                   Motion for Preliminary Injunction and a Motion to Dismiss and consolidated

                   brief in support of each;

            • September 28, 2021 – Deadline for Texas to file consolidated response to

                   Motion to Dismiss and reply in support of Motion for Preliminary Injunction;

            • October 5, 2021 – Deadline for Defendants to file reply in support of Motion

                   to Dismiss.
   Case 4:21-cv-00579-P Document 64 Filed 08/26/21           Page 2 of 2 PageID 795



       If the Court denies Defendants’ Motion to Dismiss, within 14 days of the denial

order Defendants shall file an administrative record regarding any remaining

Administrative Procedures Act claim, and the parties shall file a joint status report

providing a proposed briefing schedule related to that administrative record.

       SO ORDERED on this 26th day of August, 2021.




                                            2
